Citation Nr: 0922826	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-36 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1945 to March 1947 and August 1949 to December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Togus, Maine, and Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence of record does not show that left ear 
hearing loss was incurred as a result of any established 
event, injury or disease during active service, nor was an 
organic disease of the nervous system (sensorineural hearing 
loss) present to a compensable degree within a year following 
separation from service.

3.  The evidence of record does not show that tinnitus was 
incurred as a result of an event, injury or disease during 
active service.

4.  The evidence demonstrates that right ear hearing loss is 
presently manifested by level I hearing acuity.


CONCLUSION OF LAW

1.  The Veteran's left ear hearing loss was not incurred in 
or aggravated by service, nor may incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  The Veteran's tinnitus was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303 (2008).

3.  The criteria for a compensable rating for right ear 
hearing loss has not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in April 2006.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  

The Veteran's claims folder was misplaced at the RO.  Thus, 
service treatment records and service personnel records 
included in that file are now unavailable.  A request was 
made in April 2006 to the National Personnel Records Center 
(NPRC) to retrieve any available service records belonging to 
the Veteran.  In July 2006, NPRC responded that the Veteran's 
records were not found and were presumably lost in a fire in 
1973.  The RO then attempted to rebuild the file by 
requesting records from additional sources.  The Veteran was 
informed of this by phone in July 2006 and was requested to 
provide any additional supporting documents he may have had.  
In response, the Veteran stated that he did not have any 
service medical records to submit and that he was not treated 
while in service.  The Board realizes that in such situations 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant. See Russo v. Brown, 9 Vet. 
App. 46 (1996). Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The 
types of evidence that "indicate" that a current disability 
"may be associated" with military service include credible 
evidence of continuity and symptomatology such as pain or 
other symptoms capable of lay observation.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board finds the available evidence of record does not 
establish an event, injury, or disease related to left ear 
hearing loss or tinnitus and that there is no credible 
evidence of left ear hearing loss or tinnitus complaints for 
many years after service.  The available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Laws and Regulations- Service Connection Left Ear and 
Tinnitus

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§  1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).   

Service connection shall be granted to a Veteran if the 
Veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss), although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a Veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a Veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background

In this case, the Veteran has asserted that while in service 
he was exposed to noise when he put up telephone lines in 
artillery areas and also that he was in close proximity to 
cannons.  The Veteran asserted that this noise exposure has 
caused hearing loss and tinnitus.

The Veteran's records include an April 1959 letter from VA 
stating that the Veteran's service connection for a right ear 
condition would be continued at a non-compensable degree.  

April 2005 VA medical center notes show that the Veteran 
sought medical advice on diminished hearing in April 2005.  
The examiner observed the Veteran's tympanic membranes and 
scheduled an appointment for a further work up.  In June of 
2005, the Veteran reported to a VA medical center reporting 
pain in his shoulder, the he reported that he had cut wood 
all winter with a chainsaw.  The Veteran added that he did 
this for five hours a day.  The Veteran's records include a 
note from a VA audiologist dated August, 2005.  This note 
states that the Veteran was given a complete hearing 
evaluation at Northeast Speech and Hearing.  The VA 
audiologist stated that the report demonstrated a sloping 
moderate to moderate-severe sensironeural hearing loss 
bilaterally.  In October 2005, the Veteran was fitted for a 
hearing aid for each ear.  

In a hearing loss questionnaire dated February 2006, the 
Veteran stated that his hearing loss and tinnitus were first 
diagnosed in 1999.  The Veteran stated that before he entered 
service he worked for a tree company for six months and that 
during service he was a lineman and that he put up telephone 
lines and had to go through artillery areas to do this.  He 
further stated that he was in close proximity to cannons.  
The Veteran reported that after service he worked in 
construction and that he did not have any recreational noise 
exposure before, during and after service.  The Veteran was 
informed in July 2006 that his service treatment records were 
unavailable, in response; he stated that he was not treated 
in service.  

In September 2006, the Veteran was given compensation and 
pension examination which included an audiological evaluation 
noting pure tone thresholds, in decibels, as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
35
45
45
65
70
56
LEFT
40
45
55
70
65
59

Speech discrimination was assessed as 94 percent in both the 
right and left ear.  The examiner viewed the Veteran's claims 
file before making his final determination.  The Veteran 
reported that he needed hearing aids in all listening 
situations or he can hear very little without them.  The 
examiner reported that the Veteran stated that he had noticed 
hearing difficulties within the past fifteen years.  The 
Veteran reported periodic tinnitus in both ears which he 
described as ringing.  He added that he experienced this 
several times a week, that it lasted for fifteen minutes and 
that this also had occurred within the past fifteen years.  
The Veteran stated that he had artillery practice twice a 
year for approximately two weeks while he delivered wire.  
The examiner noted that the Veteran's post service noise 
exposure included doing construction work, wearing hearing 
protection for the last several years.  The Veteran reported 
that he had hunted, worked in carpentry and used a chainsaw 
without the use of hearing protection.  

The examiner found both ears to be suggestive of normal 
middle ear pressure upon conducting a tympanogram.  The 
examiner provided a diagnosis of mild sloping to severe mixed 
hearing loss, predominantly sensorinuerual from 500 to 4000 
hertz in the right ear and mild sloping to moderately severe 
sensorineural hearing loss from 500 to 4000 hertz and 
periodic tinnitus of both ears.  The examiner concluded that 
the amount of noise exposure the Veteran had in service was 
minimal in comparison to the amount of exposure 
occupationally and recreationally.  The examiner stated that 
this was consistent with the fact that the Veteran stated 
that his hearing loss and tinnitus had only occurred within 
the past fifteen years.  The examiner concluded that it was 
less likely as not that the Veteran's hearing loss and 
tinnitus were related to military service but that the 
Veteran's slight conductive component in the right ear made 
it at lease as likely as not that his right ear hearing loss 
was related to service due to the retraction of the right 
tympanic membrane that was noted as existing in service.

In his VA-9 substantive appeal form, the Veteran stated that 
he first visited a VA facility in 1952 in Portland, Maine 
where he complained about his hearing loss and ringing in his 
ears.  The Veteran stated that he was told there was nothing 
that could be done but if his conditions worsened he should 
return at a later date.  He further said that the VA examiner 
misquoted him and misstated his noise exposure history.  The 
Veteran stated that he did not say that his hearing loss 
began fifteen years ago but rather that he had hearing loss 
since leaving service and that it had worsened in the last 
fifteen years.  He asserted that the facts were misreported 
and that his post service noise exposure was grossly 
overstated.  He said that he had hunted but had only fired 
ten times in fifty years.  The Veteran additionally stated 
that he did work in construction but worked outside rather 
than in confined spaces and that he did not regularly operate 
loud machinery such as chain saws.  He stated that he felt 
his words were left out to portray an inaccurate history.

Analysis-Left Ear Hearing Loss and Tinnitus

Based upon the evidence of record, the Board finds that the 
Veteran's left ear hearing loss and tinnitus were not 
incurred as a result of any in service event, injury or 
disease that occurred during active service.  While the 
Veteran's statement that he was exposed to noise in service 
is credible, upon a scientific evaluation of the Veteran's 
ears and after the Veteran's claims file and audiogram 
results were examined, the VA examiner found it less likely 
than not that the Veteran's tinnitus and left ear hearing 
loss was not a result of service.  In June 2005, during an 
unrelated VA examination of his shoulder, the Veteran 
reported having worked with a chainsaw for five hours a day, 
all week, for a whole season.  Additionally, in his hearing 
loss questionnaire, he stated that before service he worked 
for a tree company and worked in construction after service.  
The Veteran stated in November 2007 that his VA examiner 
erroneously recorded his noise exposure history and wrongly 
stated that his hearing loss and tinnitus had begun only 15 
years ago.  Despite the possibility that the examiner 
inaccurately recorded the Veteran's statements, his ultimate 
determinations were based on an objective examination of 
audiogram results and a physical examination of the ears 
combined with the Veteran's extended history of post service 
noise exposure in his employment in the construction 
industry.  The Board finds that the September 2006 VA 
examination is adequate for rating purposes. The Veteran has 
not shown that the examiner's imperfect report of history has 
rendered his medical opinion as to service connection for 
left ear hearing loss and tinnitus inaccurate.   No 
additional action in this regard is warranted. See Martinak 
v. Nicholson, 21 Vet. App. 447, (2007). (noting that even if 
an audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.).

Further, the Veteran's first recorded complaint of left ear 
hearing loss and tinnitus occurred in February 2006, over 
fifty years after the Veteran's service.  The gap of time of 
between in-service symptoms and the first post- service 
medical evidence of any knee disorder is, in itself, 
significant and it weighs against the Veteran's claims.  
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  The amount of 
time between service and a request for service connection, 
combined with the examiner's determinations based on an 
audiogram and physical examination makes the conclusion that 
the Veteran's tinnitus and left ear hearing loss was not 
service-connected more probative than his claim that they 
were a result of service especially considering his own 
statement made in July 2006 that he was not treated for these 
disorders during service.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims for service 
connection for tinnitus and left ear hearing loss.

Right Ear Hearing Loss-Increased Ratings Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). 

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).  

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2008).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of §3.383 of this chapter.  38 C.F.R. 
§ 4.85(f) (2008).


	(CONTINUED ON NEXT PAGE)





Table VI
Numeric Designation of Hearing Impairment Based on
Puretone Threshold Average and Speech Discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric Designation of Hearing Impairment Based
Only on Puretone Threshold Average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


	(CONTINUED ON NEXT PAGE)




Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

Right Ear Hearing Loss

The Board finds that the record has shown no evidence of an 
increase in hearing loss since the Veteran's October 2006 
rating decision.  The Veteran was awarded a non-compensable 
rating for hearing loss of the right ear in October 2006.  
This rating took into consideration the Veteran's hearing 
loss questionnaire, treatment reports from April 5, 2005 to 
April 10, 2006 and his VA Audiology examination.  The Veteran 
has added no new evidence to his claims file nor has he made 
any claim that since his October 2006 VA examination, his 
hearing has deteriorated.  A study of his VA examination 
shows that the Veteran's pure tone average was 56 and that 
his speech discrimination was assessed at 94 percent in his 
right ear.  Based upon the evidence of record, the Board 
finds that based on the results of all testing during this 
appeal, and applying the stated rating criteria to the 
results, a Roman Numeral designation of I is demonstrated.  
Such designations equate to a noncompensable (0 percent) 
evaluation.  The VA examination findings are consistent with 
the other evidence of record and are considered to adequately 
represent the Veteran's present level of disability.  
Therefore, a 0 percent disability rating is applicable under 
the provisions of 38 C.F.R. § 4.85, Table VII.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of hearing impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.




ORDER

1.  Entitlement to service connection for left ear hearing 
loss is denied.

2.  Entitlement to service connection for tinnitus is denied.

3.  Entitlement to a compensable rating for right ear hearing 
loss is denied.




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


